Not for Publication in West's Federal Reporter

          United States Court of Appeals
                       For the First Circuit

No. 14-1719

                   SUNARTO ANG and TUTI ERLINA,

                              Petitioners,

                                     v.

                         LORETTA E. LYNCH,
              Attorney General of the United States,*

                               Respondent.


                PETITION FOR REVIEW OF AN ORDER OF
                 THE BOARD OF IMMIGRATION APPEALS


                                  Before

                 Torruella, Thompson, and Barron,
                          Circuit Judges.


     Jack Herzig on brief for petitioner.
     Robert Michael Stalzer, Trial Attorney, Office of Immigration
Litigation, Civil Division, U.S. Department of Justice, Joyce R.
Branda, Acting Assistant Attorney General, Civil Division, U.S.
Department of Justice, and Stephen J. Flynn, Assistant Director,
Office of Immigration Litigation, Civil Division, U.S. Department
of Justice, on brief for respondent.


                            August 19, 2015



     * Pursuant to Federal Rule of Appellate Procedure 43(c)(2),
Attorney General Loretta E. Lynch has been substituted for former
Attorney General Eric H. Holder, Jr., as the respondent.
             BARRON, Circuit Judge.          Petitioners Sunarto Ang and Tuti

Erlina, a married couple, are Indonesian citizens who seek to

reopen their unsuccessful application for asylum.                           Because we

conclude that the Board of Immigration Appeals did not err in

refusing to do so, we deny their petition for review of the Board's

decision.

                                           I.

             The petitioners entered the United States on temporary

visas   in   March    of    2007,     stayed      past    those    visas'    dates    of

expiration, and applied for asylum in December of 2007.                              The

petitioners,       who     are     Christian,      claimed        they   would    face

"persecution . . . on account of . . . religion" if they were

removed to Indonesia.            8 U.S.C. § 1101(a)(42)(A).          An Immigration

Judge denied the petitioners' asylum application in August of 2010.

The Board of Immigration Appeals then affirmed, and this Court

denied the petitioners' petition for review on the merits in mid-

2013.   Ang v. Holder, 723 F.3d 6 (1st Cir. 2013).

             Nearly      eight    months    later,       the   petitioners    filed   a

motion to reopen their asylum application with the Board of

Immigration Appeals.         See 8 C.F.R. § 1003.2(c)(1).                Such motions

are generally disfavored because they disrupt "compelling public

interests     in     finality       and    the     expeditious       processing       of

proceedings."      Guerrero-Santana v. Gonzales, 499 F.3d 90, 92 (1st

Cir. 2007) (quoting Raza v. Gonzales, 484 F.3d 125, 127 (1st Cir.


                                          - 2 -
2007)).    Thus, such motions must provide evidence material to the

asylum claim that was not available at the time of the asylum

hearing.   8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(1).

            The   petitioners'   motion      is   especially    disfavored,

however,    because    they   filed     it     late.      See    8   U.S.C.

§ 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2) (motions to reopen

must generally be filed within 90 days of the final administrative

decision in the initial proceeding).         As a result, the petitioners

must clear an additional hurdle.      They must show that their motion

is based on "changed country conditions arising in [their] country

of nationality or the country to which removal has been ordered."

8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).

                                  II.

            The Board may properly deny a late motion to reopen if

the petitioner's evidence of purportedly "changed conditions"

shows only a "mere continuation" of prior conditions, Marsadu v.

Holder, 748 F.3d 55, 58 (1st Cir. 2014), or what we have elsewhere

described as a "persistence of negative conditions," Fen Tjong Lie

v. Holder, 729 F.3d 28, 31 (1st Cir. 2013).            Thus, a petitioner,

to succeed in an untimely motion to reopen based on changed

conditions, must show an "intensification or deterioration" of

conditions in the relevant country.          Marsadu, 748 F.3d at 58; see

also Fen Tjong Lie, 729 F.3d at 30-31.             We review the Board's

finding that the petitioners made no such showing here for abuse


                                 - 3 -
of discretion, and so we may reverse only if the Board's decision

was "arbitrary, capricious, or irrational."          Raza, 484 F.3d at

127.

          In      this   case,   the   Board's   conclusion   that    the

petitioners failed to make the required showing was reasonable.

The petitioners did offer evidence that attacks on Christians and

churches in Indonesia have continued in the years following their

2010 asylum hearing.       And the petitioners also offered evidence

that local governments in Indonesia have, since 2010, refused to

issue permits that churches need to legally operate and then shut

down those churches for lacking such permits.        But the discussion

of Indonesia in the United States Department of State's 2009 Report

on International Religious Freedom -- which is part of the record

from the petitioners' original, 2010 hearing -- reveals that

similar conditions were present in Indonesia at the time of the

2010   hearing.      The   Board   thus    supportably   concluded   that

petitioners' newly offered evidence showed conditions that are

"substantially similar" to those that prevailed in Indonesia at

the time of the petitioners' original asylum hearing. See Sugiarto

v. Holder, 761 F.3d 102, 104 (1st Cir. 2014) (upholding the Board's

finding of no changed conditions where the petitioner's evidence

showed new attacks on Christians that were substantially similar

to attacks that had occurred before the petitioner's original

asylum hearing).


                                   - 4 -
            The   Board   did    recognize      that    the    petitioners     also

supplied    two   news    articles     "describ[ing],          in   passing,     an

'increasing    theater    of    violence      and    abuse    against   religious

minorities' and a 'rise in the number of attacks or intolerance

against    minorities,     including       Christians.'"            (Alterations

omitted.) But the articles provide no details about how conditions

for Christians in Indonesia have worsened.              We thus agree with the

Board that these articles are "generalized and conclusory in

nature."    For that reason, the articles do not show that the Board

abused its discretion in finding that the petitioners failed to

make the necessary showing of changed country conditions.                      See

Haizem Liu v. Holder, 727 F.3d 53, 56 n.5 (1st Cir. 2013) (holding

that   a   letter's   "lack     of   detail    and     conclusory    assertions"

"provide[d] insight into its likely veracity and reliability" as

support for a claim of changed country conditions).                 And although

the Board did not mention specifically several other news articles

that the petitioners submitted that contain similar statements,

those statements likewise lacked details of worsening conditions.

We thus defer to the Board's finding that the petitioners have not

shown a material change in country conditions.                See Sugiarto, 761
F.3d at 103-04; Haizem Liu, 727 F.3d at 56-57 & n.5.

            We therefore deny the petition for review.




                                     - 5 -